Dismissed and Memorandum Opinion filed June 10, 2004








Dismissed and Memorandum Opinion filed June 10, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00358-CV
______________
 
WILLIAM NORRIS, EDWARD ROSSI,
STEVEN HALPERN,
JIMMY O. PAYNE, and SUE PACKWOOD, Appellants
 
V.
 
THE HOUSTON CHRONICLE PUBLISHING COMPANY, Appellee
 

 
On
Appeal from the 127th District Court
Harris
County, Texas
Trial
Court Cause No. 02-32598
 

 
M E M O R A N D U M   O P I N I O N




This is an appeal from an amended judgment signed December
19, 2003.  Appellants filed a timely
motion for new trial.  The notice of
appeal was due March 18, 2004.  See Tex. R. App. P. 26.1.  Appellants filed their notice of
appeal on March 31, 2004, a date within fifteen days of the due date for the
notice of appeal.  See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that a motion for
extension of time is Anecessarily implied@ when the perfecting instrument is
filed within fifteen days of its due date). 
Appellants did not file a motion to extend time to file the notice of
appeal.  While an extension may be
implied, appellants are still obligated to come forward with a reasonable
explanation to support the late filing.  See
Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.CHouston [14th Dist.] 1998, no pet.).
On May 13, 2004, we ordered appellants to file a proper
motion to extend time to file the notice of appeal on or before May 24,
2004.  See Tex. R. App. P. 26.3;10.5(b). 
Appellee also filed a motion to dismiss the appeal because the notice of
appeal was untimely and no motion for extension of time had been filed.  See Tex.
R. App. P. 42.3(a).  Appellants
did not file a motion for extension of time or otherwise respond to this court=s order or appellee=s motion.  Accordingly, appellee=s motion is granted.  
We, therefore, dismiss the appeal.  See Tex.
R. App. P. 42.3.
 
PER CURIAM
 
Memorandum Opinion filed June 10,
2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.